"El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Habiéndose, en la corte inferior, dictado una sentencia en contra de la demandante ésta registró una moción de nuevo juicio basada exclusivamente en que la sentencia era .contraria a las pruebas, especificando cinco distintos fun-damentos que es innecesario enumerar. La moción alega *257también, que se fundaba en nn pliego de exposición del easo> que se acompañaba a la misma. En otras palabras, la mo-ción sobre nuevo juicio básase solamente en la apreciación hecha por el juez de la evidencia que fué aportada durante el juicio. La corte concedió el nuevo juicio solicitado, y de ello entabló apelación la demandada Purdy & Henderson, Ine. La transcripción de autos elevada a esta corte sólo contiene la moción de nuevo juicio, pero no así la exposición del caso a que la misma se refiere, ni tampoco las alegacio-nes. La transcripción fué archivada en esta corte el 6 de febrero de 1915. El 18 de febrero, 1915, la apelante presentó una moción de prórroga para presentar su alegato, la que le fué denegada por la corte, sin perjuicio de los derechos que pudieran asistir a las partes. La apelante no ha hecho ninguna otra gestión. En 23 de marzo, 1915, la apelada regis-tró su moción relacionando los anteriores hechos y solicitando la desestimación de la apelación.
Hemos frecuentemente resuelto que el hecho de que se deje de archivar una exposición del caso en una apelación contra la sentencia no es fundamento por sí solo bastante para desestimar la apelación. Monge v. Central Vannina, 19 P. R. R., 1254; Parker v. Oller, 21 D. P. R., 438. También hemos resuelto que el no radicarse en esta corte los affidavits que deben acompañarse a una moción de nuevo juicio, no es suficiente para decretar la desestimación del recurso. Sucesores de José Martínez v. Tomás Dávila & Co., 20 D. P. R., 410.
Por otra parte hemos resuelto que una mera copia dé-la moción de nuevo juicio, no es una transcripción de autos, suficiente. Pérez et al. v. Romano et al., 18 D. P. R., 318. Y como en este caso concreto que resolvemos no sólo no se-archivó en esta Corte Suprema la copia de la exposición del caso que sirvió de base a la solicitud de nuevo juicio, sino-que tampoco se archivaron las alegaciones de das partes, no existe nada que la corte pueda entrar a considerar.
*258La 'apelante tampoco lia presentado alegato, lo que cons-tituye otro motivo para la desestimación.
La apelación debe ser desestimada.

Con lugar la moción y desestimada la apelación.

Jneces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.